PER CURIAM.
Willie J. Evans, Sr. ("Movant") appeals the motion court's judgment denying his Rule 29.15 motion for post-conviction relief and finding that Movant failed to demonstrate that his trial counsel was ineffective. Finding that the motion court did not clearly err in denying Movant's Rule 29.15 motion, we affirm the judgment of the motion court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).